Citation Nr: 1705718	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-27 699	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to July 26, 2010 and in excess of 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel





INTRODUCTION

The Veteran had active duty service from February 1970 to December 1971.  His DD 214 shows receipt of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran's appeal originally included a claim of entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, in a June 2016 rating decision, the claim for TDIU was granted.  The Board finds that the grant of TDIU constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  It does not appear that the Veteran has appealed the effective date of that grant.  Consequently, the Board does not have jurisdiction to address any downstream element associated with the TDIU rating.  The Board also notes that the June 2016 rating decision increased the Veteran's evaluation for his service-connected PTSD from 30 percent to 70 percent, effective July 26, 2010.  Although the higher rating for PTSD does not constitute a grant of the full benefit sought on appeal, the Board, for reasons stated below, finds that the Veteran is no longer pursuing appellate review of the remaining matter.


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In a November 2016 submission, the Veteran stated he wished to withdraw the remaining issue on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
THOMAS H. O'SHAY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


